DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2016-0089648 A) in view of Choi et al (KR 10-2018-0078909 A).

Claim 1, Lee (Fig. 1-13) discloses a display device (Fig. 1) comprising: 
an N-phase level shifter (620; Fig. 6; wherein discloses a level shifter) configured to receive a first reference signal (SE_ON CLK; Fig. 6 and 10), and a second reference signal (SE_OFF CLK; Fig. 6 and 10) from a timing controller (640; Fig. 6; wherein discloses a timing controller), and to output N sensing clock signals (Sense_GCLK1 through Sense_GCLK8; Fig. 6 and 10) to a gate driver (220; Fig. 6); and 
wherein the gate driver (200; Fig. 6) configured to receive the N sensing clock signals from the N-phase level shifter (Sense_GCLK1 through Sense_GCLK8; Fig. 6 and 10) and to output N sensing output signals (Fig. 9 and 10) to first to n-th gate lines (Sense; Fig. 8; GL1-GLm; Fig. 1).
Lee does not expressly disclose an N-phase level shifter configured to receive an output cancellation signal; and 
wherein the N-phase level shifter is configured to receive the output cancellation signal having a number "a" of pulses during a blank period, where "a" is at least two.  
Choi (Fig. 1-12) discloses an N-phase level shifter (30; Fig. 1; Fig. 11) configured to receive an output cancellation signal (CSP; Fig. 11; wherein discloses a clock shift stop signal; CSP; Fig. 12); and 
wherein the N-phase level shifter (Fig. 11) is configured to receive the output cancellation signal (CSP; Fig. 11 and 12) having a number "a" of pulses (Fig. 12; wherein figure shows signal CSP is used to generate to a signal having two periods therefore having a number of pulses) during a blank period (Blank Period; Fig. 12), where "a" is at least two (Fig. 12; wherein figure shows signal CSP is used to generate to a signal having two periods therefore having a number of pulses).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 2, Choi (Fig. 1-12) discloses wherein the number of gate lines (SE1-Sen; Fig. 1) are determined on the basis of the number "a" of pulses (Fig. 12; wherein figure shows signal CSP is used to generate to a signal having two periods therefore having a number of pulses) of the output cancellation signal (CSP; Fig. 11 and 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 3, Choi (Fig. 1-12) discloses wherein the number of gate lines (SE1-Sen; Fig. 1) that are sensed during the blank period (Blank Period; Fig. 12) is "a" (Fig. 12; wherein figure shows signal CSP is used to generate to a signal having two periods therefore having a number of pulses).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 4, Choi (Fig. 1-12) discloses wherein the N-phase level shifter (30; Fig. 1; Fig. 11) is configured to receive the first reference signal (GCLK; Fig. 11 and 12) and the second reference signal (MCLK; Fig. 11 and 12) during the pulse of the output cancellation signal (CSP; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 5, Choi (Fig. 1-12) discloses wherein the pulse of the output cancellation signal (CSP; Fig. 12) comprises a first pulse (Fig. 12; wherein the signal CSP is used to generate a first pulse signal) and a second pulse (Fig. 12; wherein the signal CSP is used to generate a second pulse signal after the first pulse signal), an order "b" of the sensing clock signal (CLK4; Fig. 12) is determined on the basis of the number of the first (GCLK; Fig. 12) and second reference signals (MCLK; Fig. 12) that are input during the first pulse (Fig. 12; wherein during the first pulse output by the active CSP signal one of GCLK and MCLK is applied), and the number of "b" is ranged between one and N (CLK4; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 6, Choi (Fig. 1-12) discloses wherein, when "b"-1 first reference signals (GCLK; Fig. 12) and "b"-1 second reference signals (MCLK; Fig. 12) are input during the first pulse (Fig. 12; wherein during the first pulse output by the active CSP signal one of GCLK and MCLK is applied), a "b"th sensing clock signal is determined (CLK4; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 7, Choi (Fig. 1-12) discloses wherein an order "c" of the sensing clock signal (CLK4; Fig. 12) is determined on the basis of the number of the first (GCLK; Fig. 12) and second reference signals (MCLK; Fig. 12) that are input during the second pulse (Fig. 12; wherein during the second pulse output by the active CSP signal one of GCLK and MCLK is applied), and the number of "c" is ranged between one and N (CLK4; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 8, Choi (Fig. 1-12) discloses wherein, when "c"-1 first reference signals (GCLK; Fig. 12) and "c"-1 second reference signals (MCLK; Fig. 12) are input during the second pulse (Fig. 12; wherein during the second pulse output by the active CSP signal one of GCLK and MCLK is applied), a "c"th sensing clock signal is determined (CLK4; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 9, Lee (Fig. 1-13) discloses wherein the number of "b" and the number of "c" are different from each other (SE_GLK1-SE_GCLK4; Fig. 10; wherein figure shows applying the sensing clock signal to different clock lines sequentially).  

Claim 10, Choi (Fig. 1-12) discloses wherein the N-phase level shifter (30; Fig. 1; Fig. 11) is configured to receive one first reference signal (GCLK; Fig. 12) and one second reference signal (MCLK; Fig. 12) after (Fig. 12; wherein during the second pulse output by the active CSP signal one of GCLK and MCLK is applied) the first pulse (Fig. 12; wherein during the first pulse output by the active CSP signal one of GCLK and MCLK is applied) in order to generate the b-th sensing clock signal (CLK4; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 11, Choi (Fig. 1-12) discloses wherein the N-phase level shifter (30; Fig. 1; Fig. 11) is configured to receive one first reference signal (GCLK; Fig. 12) and one second reference signal (MCLK; Fig. 12) after (Fig. 12; wherein during Active period) the second pulse (Fig. 12; wherein during the second pulse output by the active CSP signal one of GCLK and MCLK is applied) in order to generate the "c"th sensing clock signal (CLK1-CLK6; wherein during Active period; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 12, Choi (Fig. 1-12) discloses wherein the N-phase level shifter (Fig. 11) is configured to output a Q-node (NQ; Fig. 10) charge signal (LSP; Fig. 11) before the "b"th sensing clock signal is output (Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Claim 13, Choi (Fig. 1-12) discloses wherein the N-phase level shifter (Fig. 11) is configured to output a Q-node (NQ; Fig. 10) discharge signal (RL; Fig. 11) after the "c"th sensing clock signal is output (Fig. 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s level shifter by applying an output cancellation signal, as taught by Choi, so to use a level shifter with an output cancellation signal for providing at least one clock signal that outputs clock signals that are sequentially delayed in phase in the active period of one frame period and includes pulses having different pulse widths in the blank period have (See Page 15 of translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        11/02/2022